DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Status and Formal matters
	This action is in response to papers filed 9/12/2022.
	Claim 286 has been amended.
Claims 287-314 have been canceled.
Claims 315-318 have been added by amendment.
Claims 286, 315-318 are being examined.
Applicant’s election without traverse of group II, claims 286, 301-314 in the reply filed on 10/20/2021 is acknowledged.
The previous objection to the specification has been withdrawn. 

Priority
The instant application was filed 05/25/2021 is a continuation of PCT/US2020/062791 , filed 12/02/2020 and claims priority from provisional application 62943135, filed 12/03/2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 286 has been amended to recite “forming tripart immunocomplex.”  Review and searching of the specification did not reveal antecedent basis for the recitation.
Response to Arguments
	This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 286, 315-318 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 IB New or amended claims section  II
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04

Claim 286 has been amended to recite, “forming tripart immunocomplex.”  The response asserts the amendment has been amended to improve clarity and /or subject-antecedent agreement.  The response thus provides no suggestion of where support can be found.  Review and searching did not reveal antecedent basis for, “Claim 286 has been amended to recite, “forming tripart immunocomplex.”    Thus the amendment introduces new matter.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 286, 315-318 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 286 has been amended to recite, “forming tripart immunocomplex.” Review and searching to the specification did not reveal antecedent basis for the limitation.  Searching “tripart immunocomplex” did not reveal it is an art accepted term.  Thus the metes and bounds of the claim are unclear as to what is required a, “Claim 286 has been amended to recite, “tripart immunocomplex.”
Further claim 286 recites, “(“ID”)”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “(“ID”)” from the claim.
Further claim 286 recites, “("first target ID")”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “("first target ID")” from the claim.
Further claim 286 recites, “("second target ID")”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “("second target ID")” from the claim.
Further claim 286 recites, “("longer strand")”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “("longer strand")” from the claim.
Further claim 286 recites, “("shorter strand")”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “("shorter strand")” from the claim.
Further claim 286 recites, “("sample ID")”.  The metes and bounds of the claim are unclear if the information in parenthesis is a limitation of the claim, a preferred embodiment, or something else.  The rejection can easily be overcome by deleting, “("sample ID")” from the claim.
Claim 286 recites the limitation " with the nucleic acid reports from the second assay reaction" in step (8).  There is insufficient antecedent basis for this limitation in the claim as the claim does not previously recite, “nucleic acid reports.”  This rejection can easily be overcome by deleting the limitation from the claims.
Claims 315-318 are rejected as they depend from claim 286.
Response to Arguments
	This is a new ground of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 286, 301-308 and 311-314 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jalili (Proceedings National Academy of Sciences USA (2018), E925-E933), Lundberg (Molecular & Cellular Proteomics 10.4 (2011)), Persson (WO2018/160397, published 9/7/2018), Nong (Nature Protocols (2013) volume 8, pages 1234-1248) Wan (PLOS one (2018) volume 13, e0191987), Soldo (US20180292394), Cuppens (US2010/0227329) Bystrykh (.Hematopoietic Stem Cell Protocols, Methods in Molecular Biology,vol. 1185, pages 345-360),  Fields (US20170335369).
The prior art as exemplified below demonstrates proximity ligation  of DNA attached to antibodies with ligation was known for the detection of analytes in a sample by next generation sequencing.  Further the use of DNA tags attached to antibodies to identify the analyte being detected was known in the art.  The use of a first solid support and second solid support to purify analytes by washing for removal contaminants and background were known.  Further the use of samples IDs as part of labels were known. Further the use of polyA-polyT complexes and streptavidin-biotin were known for the isolation of nucleic acids in assays.  Thus, the instant claims are no more than the combination of known methods of isolating and detecting analytes in known samples.
Lundberg teaches:

    PNG
    media_image1.png
    378
    715
    media_image1.png
    Greyscale

Lundberg teaches

    PNG
    media_image2.png
    174
    310
    media_image2.png
    Greyscale

Thus Lundeberg teaches unique sequences (barcodes) attached to each antibody and a central connector.    Lundeberg further teaches, “Multiplex PLA was performed by mixing 1 l sample with plasma dilution buffer (Olink Bioscience, available upon request) at a 1:1 ratio and an internal control standard spike-in mix of 200 pM GFP, 20 pM PE, 40 pM APC, and 40fM of a DNA sequence (oligo PCR) to asses reaction quality. The mixture was then incubated for 20 min at RT. Next, 2 l of proximity probe mixture containing 1 Probe Mix Diluent (Olink Bioscience, available upon request), 1% bovine serum albumin and 0.1% Triton X-100 was added to 2 l of each prediluted sample followed by an incubation at 4 °C over night to allow the probes to bind to the analytes. Next, ligation of the bound probes was performed by incubating 96 l of reaction mixture containing 1 T4 ligation buffer supplemented with 100 nM connector oligonucleotide and 0.006 units of T4 DNA ligase (Fermentas, Burlington, Ontario) with 4 l of probed samples for 10 min at 37 °C followed by heat inactivation at 65 °C for 10 min. To digest the connector oligonucleotide, 1 Unit of uracil-DNA excision mix (Epicenter Madison, WI, USA) was added and incubated at 37 °C for 20 min and heat inactivated at 70 °C for 10 min. Finally, pre-amplification was performed in a total volume of 25 l by mixing 20 l of ligated product with 5 l pooled PCR mix (1 PCR buffer (Invitrogen), 15 mM MgCl2 (Invitrogen), 1 mM dNTP (Invitrogen), 0.2 M of each forward and reverse Pre-AMP primer in 24-plex (See supplemental Table S2), 7.5 units Platinum Taq polymerase (Invitrogen)) for 17 cycles that included an initial incubation for 10 min at 95 °C followed by 2 cycles for 15 s at 95 °C, 10 min at 46 °C, 2 min at 60 °C, and 15 cycles for 15 s at 95 °C, 2 min at 54 °C for and 2 min at 60 °C. The products were finally diluted fivefold in 1 Tris-EDTA buffer prior to detection by real-time PCR.” (page 3, 1st column).  
Persson teaches, “ Provided herein is a circular proximity ligation assay in which proximity-probes are employed as bridges to connect two free oligonucleotides via a dual ligation event, resulting in the formation of a circle. The circles are then quantified by, e.g., qPCR. The addition of an extra oligonucleotide is believed to enhance specificity by decreasing the probability of random background ligation events. In addition, circle formation may have selective advantages, as uncircularized DNA can be removed by a simple exonuclease treatment and it has streamlined the workflow by eliminating preamplification prior to qPCR.” (abstract).  Person teaches, “Numerous approaches have been developed to improve PLA performance including concentration of minute amounts of analyte on a solid-phase prior to ligation (10, 18, 20), use of multivalent proximity-probes (21), addition of multiple affinity probes (22, 23), special design of asymmetric bridge oligos (17), inclusion of protecting oligonucleotides prehybridized to proximity-probes in order to reduce background ligation events (22, 24), and the use of novel amplification schemes (25-28). Some of the amplification schemes entail enzymatic manipulations where the ligation products are released from antibodies and converted into circles used for isothermal rolling circle amplification (26, 29-31). Many of these approaches have improved assay reproducibility, although precision still remains a challenge for adaptation into clinical diagnostics.” (page 3, top)
Jalilili teaches, “
    PNG
    media_image3.png
    653
    979
    media_image3.png
    Greyscale

Jalili teaches detection in less than 10 femtomolar range (table 1).  
Nong teaches method of solid phase proximity ligation of individual or protein through PCR or sequencing (tittle).  Nong teaches detection and overview of supple (figures 1 and 2).Nong provides guidance on experimental design  including affinity reagents, sample types, detection of ligation products  design of oligonucleotides including a sample tag, PLA probe conjugations, etc. (pages 1234-12389)
Lundberg, Persson, Jalili  and Nong do not specifically teach the use of a first surface (paramagnetic beads) or a second surface (paramagnetic beads) and use of poly-T/polyA hybridization and biotin/streptavidin to bind to the paramagnetic beads.
However, Wan teaches methods of detection biomarkers in serum by use of pre-purification using photocleavable antibodies to overcome the matrix effect.  Wan teaches, “A major limitation of most multiplex assays, such as those based on the Luminex® xMAP® system, is the well-known “matrix effect” [18–25]. This effect is caused by the presence of non-target constituents in blood such as proteins, cholesterol, lipids, salts and low-specificity heterophile antibodies which interfere with detection of the often less abundant biomarkers. While all assays are impaired by the matrix effect to some degree, the effect is exacerbated in multiplex assays mainly because of the lower binding capacity of the miniaturized assay surfaces (e.g. microspheres and microarrays). Such surfaces quickly saturate with the specific or non-specific binding of unintended matrix components from the sample (which can suppress signal, mediate background and/or cause microsphere aggregation; Fig 1). In addition, high viscosity and undesirable conductance of the sample matrix can interfere with microfluidics [26, 27], which are commonly used in today’s multiplex assay platforms.” (page 2).  Wan teaches preisolation of samples using beads, followed by release and recapture prior to analysis (figure 2). Wan teaches the use attachment of antibodies to beads by the use of streptavidin-biotin (page 6).  
Soldo teaches, “Microparticulate binding surface comprises microparticle support surface, binder, binding partner, capture moiety or combinations coupled directly to the support surface, a binding surface that is blocked with a protein, polymer, surfactant, detergent, or combinations, contact and incubation of microparticulate binding surfaces with the sample prior to the diagnostic test, binding of known sample interferences and interference mechanisms, or biomarkers by the microparticulate binding surface where amount, mass, molarity, or concentration of interferences or interference mechanisms captured by the microparticulate binding surfaces results in a decreased or reduced amount, mass, molarity, or concentration of sample interferences. “ (abstract).  Soldo teaches, “capture moieties (streptavidin, neutravidin, avidin, polyA, polyDT, aptamers, antibodies, Fab, F(ab')2, antibody fragments, recombinant proteins, enzymes, proteins, biomolecules, polymers.” (page 18, 2nd column #7).
Soldo teaches, “[0116] A method of measuring the amount, mass, molarity, concentration, or yield of targeted biomarker captured and enriched by the microparticulate binding surface whereby the biomarker is eluted, disassociated or freed from the microparticulate binding surface by disrupting the binding interaction using elution strategies such as pH (e.g. increased pH with a base such as sodium bicarbonate, decreased pH with an acids such as acetic acid, trichloroacetic acid, sulfosalicylic acid, HCl, formic acid, and common pH elution buffers such as 100 mM glycine.HCl, pH 2.5, 3.0, 100 mM citric acid, pH 3.0, 50, 100 mM triethylamine or triethanolamine, pH 11.5, 150 mM ammonium hydroxide, pH 10.5), a displacer or displacing agent, competitive elution (e.g. >0.1M counter ligand or analog), ionic strength and/or chaotropic effects (e.g. NaCl, KCl, 3.5, 4.0M magnesium chloride pH 7.0 in 10 mM Tris, 5M lithium chloride in 10mM phosphate buffer pH 7.2, 2.5M sodium iodide pH 7.5, 0.2, 3.0M sodium thiocyanate), surfactant, detergent, a concentrated inorganic salt, denaturing (e.g. 2, 6M guanidine.HCl, 2, 8M urea, 1% deoxycholate, 1% SDS), an organic solvent (e.g. alcohol, chloroform, ethanol, methanol, acetonitrile, hexane, DMSO, 10% dioxane, 50% ethylene glycol pH 8, 11.5 (also chaotropic)), radiation or heat (increased temperature), conformational change, disulfide bond reducers (2-mercaptoethanol, dithiothreitol, tris(2-carboxylethyl)phosphine), enzyme inactivation, chaotropic agents (Urea, Guanidinium chloride, Lithium perchlorate), mechanical agitation, sonication, and protein digestive enzymes (pepsin, trypsin), and combinations thereof.”
Therefore it would have been prima facie obvious toe one of ordinary skill in the art prior to the effective filing date of the claims to isolate a biomarker in two or more samples by use of an immunocomplex  to paramagnetic beads with a first target specific ID via a polyA-polyT capture, wash, release the immunocomplex via heating or ionic strength, recapture with a second antibody to paramagnetic beads via biotin-streptavidin with a second target specific ID, wash, generate a reporter by proximity ligation, pool samples and detect via reporter by next generation sequencing.  The artisan would be motivated as Wan teaches the capture and recapture of protein biomarkers decreases matrix effect and background.  The artisan would be motivated to use polyT-polyA and streptavidin-biotin as Soldo teaches they are known capture reagents.  The artisan would have a reasonable expectation of success as the artisan is using known methods and reagents to capture and recapture protein biomarkers as taught by Wan in the method of Lundberg, Persson, Jalili  and Nong.
Lundberg, Persson, Jalili, Wan  and Soldo do not specifically teach the use of a sample ID barcode that is used to bridge or link the  unique sequences attached to each antibody by use of an adapter or bride with a short strand and a long strand with a 3’ and 5’ overhang.
However, Cuppens teaches, “By means of a 2-step PCR protocol, a specific run-ID-barcode (molecular barcode--in the present invention to as sample DNA tag) can be introduced for each sample, after which all samples can be economically pooled and sequenced in parallel, and depooled after sequencing according to the respective run-ID-barcodes/sample DNA tags and analyzed.” (0060)
Bystrykh in figure 1 provides linkers with adapter barcodes with 3’ and 5’ overhangs.
Fields teaches, “ FIG. 14C demonstrates that DNA Ligase is used to ligate an adapter by TA mediated ligation. The adapter (SEQ ID NO: 25) has 3 parts: 1) a single strand 3′ or 5′ overhang depending on the chromatin capture platform to be used; 2) a double stranded region that functions to form an adapter, but may also contain a barcode region; and 3) a 3′ T overhang for TA ligation. The free 5′ end may be optionally phosphorylated if required for ligation to a downstream capture platform.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use provide a sample ID in an adapter barcode with a short and long strand having a 3’ overhang and 5’ overhang.  The artisan would be motivated to provide a sample ID as a replacement for connectors of the art, to allow for pooling of samples and thus more time and economically efficient analysis.  The artisan would have a reasonable expectation of success as the artisan is merely using adapter nucleic acids with sample ID to allow further pooling and multiplexin as known in the art.  
With regards to claim 315, Lundberg, Persson, Jalili teached detection of the tags to the antibodies to identify the protein being detected.    
With regards to claim 316, Lundberg teaches, “Although this nucleic acid quantification platform works well in combination with multiplexed PLA, we also envision other technologies useful, such as DNA-tag counting by next generation DNA sequencing and DNA microarray hybridization.” (page 9, 2nd column).
 Soldo teaches polyA and polyT as capture reagents. (page 18, 2nd column #7).
With regards to claim 3117-318, Persson teaches, “The term "sample" refers to a sample of organic material from a biological source and, as such, may comprise protein, nucleic acid, carbohydrates, small molecules, etc. A sample may be from an animal, including human, fluid, solid (e.g., stool) or tissue, as well as liquid and solid food and feed products and ingredients such as dairy items, vegetables, meat and meat by-products, and waste. Biological samples may include materials taken from a patient including, but not limited to cultures, blood, saliva, cerebral spinal fluid, pleural fluid, milk, lymph, sputum, semen, needle aspirates, and the like. Biological samples may be obtained from all of the various families of domestic animals, as well as feral or wild animals, including, but not limited to, such animals as ungulates, bear, fish, rodents, etc. Environmental samples include environmental material such as surface matter, soil, water and industrial samples, as well as samples obtained from food and dairy processing instruments, apparatus, equipment, utensils, disposable and non-disposable items. These examples are not to be construed as limiting the sample types applicable to the present invention.”(page 8).
Response to Arguments
The response begins traversing the rejection by disagree with the examiner’s characterization of the art.  This is noted.
The response continues by  providing the representatives of the legal standard of obviousness.

The response beings by assertying the prior art does nto teach a trimeric immunocomplex in csolution  .  This argument has been thoroughly reviewed but is not considered persuasive as the claim does not recited a trimeric immunocomplex in solution.  The amendment to recite, “tripart”  appears to be of different scope than than taught by the specification and is indefinite.
The response further asserts the art does not teach, “(ii) a binding moiety that is non-covalently associated to a nucleic acid target label,.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not recite “non-covalent.”  Thus it is unclear what limitation the response is arguing.
The response further asserts the prior art does not teach the use of affinity tags.  This argument has been thoroughly reviewed but is not considered persuasive as Soldo teaches, “capture moieties (streptavidin, neutravidin, avidin, polyA, polyDT, aptamers, antibodies, Fab, F(ab')2, antibody fragments, recombinant proteins, enzymes, proteins, biomolecules, polymers.” (page 18, 2nd column #7).
The response further provides arguments about the sample specific barcode.  This argument is not persuasive in view of the teachings of Cuppens, Bystrykh, Fields render these limitations obvious.  
The response continues by providing these arguments with response to non-covalently associated.  These arguments are not persuasive for the reasons of record.  The response provides In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., non-covalently associated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The response continues by providing these arguments with response to tripart immunocomplex .  These arguments are not persuasive for the reasons of record.  The response provides In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tripart immunocomplex) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further while the claims require in solution the teachings of the art are all in solution.  
The response further provides arguments with respect to proximity ligation adapters with a sample specific barcode. This argument is not persuasive in view of the teachings of Cuppens, Bystrykh, Fields render these limitations obvious.  
The  response continues by providing arguments with respect to attomolar concentration of the instant specification relative to the teachings of Drmanac.  The response continues by providing arguments with respect to examples in table 1 and Table 2.  The examples requires the use of PCR, which is not required of the claim. Further one of skill in the art recognizes the use of PCR allows for detection of much lower concentration, such as low copy messages in single cells.  Thus the use of PCR in the examples does not provide for an unexpected result.
Thus the rejection as modified is maintained.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634